Citation Nr: 1446131	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a major depressive disorder. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a psychosis for the purposes of establishing eligibility for treatment.  

8.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA Form 9 which was submitted in March 2013 indicates that the Veteran did not want a Board hearing.  The case was thereafter certified to the Board in September 2013.  In September 2014, a letter was received from the Veteran's representative indicating that his office made a mistake in indicating that the Veteran did not want a Board hearing.  The attorney indicated that a 3-way videoconference hearing was desired.  The Board finds that good cause exists for the delayed request for a hearing, and so that request is accepted under 38 C.F.R. § 20.1304 (2013).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 3-way Board videoconference hearing as requested in his representative's September 2014 hearing request letter, if suitable facilities and equipment are available.  See 38 C.F.R. § 20.700(c) (2013).  If not, offer other permissible Board hearing opportunities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



